                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  SOUTH BEND DIVISION

 SAMUEL WALTER STOKES,

                                 Plaintiff,

                         v.                            CAUSE NO.: 3:19-CV-157-RLM-MGG

 FLAIRALTY, et al.,


                                Defendants.

                                      OPINION AND ORDER

        Samuel Walter Stokes, a prisoner without a lawyer housed at the Westville

Correctional Facility, has filed a lawsuit against Sgt. Flairalty, Sgt. Franklin, Ms.

Hart, and Mr. Hart. The court must review the merits of a prisoner complaint

and dismiss it if the action is frivolous or malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief against a defendant who is

immune from such relief. 28 U.S.C. § 1915A. A filing by an unrepresented party

“is to be liberally construed, and a pro se complaint, however inartfully pleaded,

must be held to less stringent standards than formal pleadings drafted by

lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and

citations omitted).

        The allegations in the complaint are somewhat confusing.1 It is clear that

Mr. Stokes believes he has been and remains in danger (ECF 1, 4 and 6), but it



         1 The complaint appears to have been drafted in segments, and it’s not clear that it was docketed

in the order that Mr. Stokes intended. Because dates are not always used, the court can’t place the events
in chronological order.
is less clear why he believes this or why he believes the steps that have been

taken to protect him are inadequate. Mr. Stokes alleges that at some time, he

was “put out” of his cell by his cellmates. After that, Sgt. Flairalty and Sgt.

Franklin interviewed Mr. Stokes in the dayroom in front of his cellmates. Mr.

Stokes was immediately labeled as a snitch because he gave information about

a shank and about who was responsible for removing him from his cell. Sgt.

Franklin ordered Mr. Stokes to return to his cell and not to let his cellmates put

him out again. He refused to return to the cell, and was told to remove his

clothing except his boxers. He was placed in a holding cell and given an

opportunity to fill out a security complaint. Sgt. Franklin told him to say nothing

about the shank because “it was beforehand and could not be used.” (ECF 1 at

13.) Sgt. Franklin told Mr. Stokes that the lieutenant that reviewed the security

request said it wasn’t good enough. Mr. Stokes was again told to go back to his

cell and not let anyone put him out of his cell. He again refused and sat in the

day room for about thirty minutes. An inmate then helped move his belongings

into an empty cell. He slept on the bottom bunk. He suffered a hard blow to the

head while he slept. The cell was dark, and his complaint doesn’t identify an

assailant. Mr. Stokes went to dinner and reported the attack to Lt. Palmaroy,

who placed Mr. Stokes in a holding cell, had him complete another security

request, and moved him to another cell.

      When one inmate attacks another, the Eighth Amendment is violated only

if “deliberate indifference by prison officials effectively condones the attack by

allowing it to happen.” Haley v. Gross, 86 F.3d 630, 640 (7th Cir. 1996). The



                                        2
person to be held liable “must both be aware of facts from which the inference

could be drawn that a substantial risk of serious harm exists, and he must also

draw the inference.” Farmer v. Brennan, 511 U.S. 825, 837 (1994). General

requests for help and expressions of fear are insufficient to alert guards to the

need for action. Klebanowski v. Sheahan, 540 F.3d 633, 639–640 (7th Cir. 2008).

By contrast, “a complaint that identifies a specific, credible, and imminent risk

of serious harm and identifies the prospective assailant typically will support an

inference that the official to whom the complaint was communicated had actual

knowledge of the risk.” Gevas v. McLaughlin, 798 F.3d 475, 481 (7th Cir. 2015).

“Even if an official is found to have been aware that the plaintiff was at

substantial risk of serious injury, he is free from liability if he responded to the

situation in a reasonable manner.” Fisher v. Lovejoy, 414 F.3d 659, 664 (7th Cir.

2005). Mr. Stokes hasn’t identified a specific, credible, imminent risk of harm,

and the complaint – albeit confusing – seems to indicate that he was ultimately

placed in a cell alone where an unknown assailant attacked him. If the court

understands the allegations correctly, reasonable steps were taken to ensure Mr.

Stokes’s safety. The complaint hasn’t plausibly alleged facts from which it can

be inferred that any defendant was deliberately indifferent to Mr. Stokes’s safety

before this attack.

      On January 21, 2019, Officer Hart told one of Mr. Stokes’s cellmates that

Mr. Stokes had personally told her that contraband found in the cell was his.

This resulted in a verbal and physical conflict between Mr. Stokes and the

cellmate in the shower. It’s not clear exactly what happened, but the cellmate



                                         3
told Mr. Stokes not to do it again, Mr. Stokes agreed and left the shower. There

is no indication that Mr. Stokes told any defendant named in this action that he

believed he was in imminent risk of being harmed between Officer Hart’s actions

and the incident that occurred in the shower. Further, Mr. Stokes hasn’t

described the nature of any physical conflict. Mere fear of an attack that doesn’t

occur does not state a claim for monetary damages. See Doe v. Welborn, 110

F.3d 520, 523–524 (7th Cir. 1997) (“An allegation that prison officials exposed a

prisoner to a risk of violence at the hands of other inmates does not implicate

the Eighth Amendment’s Cruel and Unusual Punishments Clause.”(internal

quotation marks and citation omitted)). Mr. Stokes hasn’t plausibly alleged facts

from which it can be inferred that Officer Hart was deliberately indifferent to his

safety before the incident in the shower.

      At some point (the timeline is again unclear) Mr. Stokes confronted Officer

Hart and asked why she would put Mr. Stokes in harm’s way by lying and telling

his cellmate that Mr. Stokes had implicated him. Officer Hart, whom Mr. Stokes

believes was intoxicated, became angry and called Mr. Stokes a snitch. Mr.

Stokes believed she told the cellmate that Mr. Stokes had implicated him in

retaliation for earlier conflicts, although it’s not clear what those conflicts were.

“To prevail on his First Amendment retaliation claim, [Mr. Stokes] must show

that (1) he engaged in activity protected by the First Amendment; (2) he suffered

a deprivation that would likely deter First Amendment activity in the future; and

(3) the First Amendment activity was at least a motivating factor in the

Defendants’ decision to take the retaliatory action.” Gomez v. Randle, 680 F.3d



                                         4
859, 866 (7th Cir. 2012) (quotation marks and citations omitted). These

allegations don’t state a claim of retaliation against Officer Hart because they do

not satisfy any of these requirements.

      During Mr. Stokes’s exchange with Officer Hart, Mr. Stokes threatened to

write Officer Hart up. She told Mr. Stokes that nothing would be done about it if

he did. It’s not clear if Mr. Stokes filed a complaint about Officer Hart, but Mr.

Stokes alleges that Officer Hart now harasses him daily. He provides very little

information about the nature of the daily harassment he allegedly endures. He

does provide the following example – she “clothes lined” him at the door, asking

to see his identification, even though it was visible on his pocket. (ECF 1 at 3.)

This isn’t the kind of deprivation that would deter future First Amendment

activity. Mr. Stokes hasn’t stated a retaliation claim against Officer Hart based

on these allegations either.

      A wet ceiling caved in on Mr. Stokes. Before the ceiling fell, Mr. Stokes

reported that it was wet to two officers. Mr. Stokes does not identify these officers

by name. He was told that the ceiling was not a hazard. Before the ceiling

collapsed, small pieces fell to the floor. Office Hart had Mr. Stokes sweep up

these pieces. When the ceiling did fall, it hit Mr. Stokes in the head and he was

injured. He had double vision, headaches, straining hernia, and blood in his

stools. Mr. Stokes indicates that he didn’t think he could submit a report of the

incident or get any medical care because of his previous encounters with Officer

Hart. Still, he eventually submitted an emergency medical request. It is unclear

why he changed his mind about requesting help or how much time passed



                                         5
between the incident and his request for medical care. Mr. Stokes claims he was

moved due to the situation with Officer Hart, but the nature of that situation is

unclear. Without more, these allegations don’t support an inference that Officer

Hart was deliberately indifferent to Mr. Stokes’s safety or medical needs.

      Mr. Stokes also claims he was wrongfully moved on February 15, 2019,

although it isn’t clear who was responsible for the move. He had just been moved

three days earlier, and this time there was no cart available. Despite his injuries,

he had to carry his things to his new cell. He felt that the move was unjust

because he was in school and the area he was being moved to was for those that

are idle or have disciplinary problems. Prison staff ultimately determined that he

was right, and someone (maybe Sgt. Franklin, or maybe someone else) directed

him to move yet again. He refused and was told that if he didn’t move he would

be handcuffed and dragged to his new cell or placed in lockup. So, he carried his

things to a new cell yet again. After the move, Mr. Stokes had a headache, and

he had blood in his stool again. It’s unclear which defendant Mr. Stokes believes

is responsible for him being wrongly moved or being required to carry items

despite his injuries. It’s also unclear if a medical provider ordered that Mr. Stokes

limit his lifting, what his lifting restrictions were, or whether any defendant

named in this lawsuit knew that his injuries kept him from lifting. These

allegations don’t state a claim for deliberate indifference against any defendant.

      Mt. Stokes had a meeting with Head Supervisor Saddelberg after the attack

in his cell. It is unclear when this meeting took place in relationship to the other

events Mr. Stokes complains about. After the meeting, he was again called a



                                         6
snitch by several inmates. Head Supervisor Saddelberg indicated he would

remove Mr. Stokes from school and move him. Mr. Stokes asked that he instead

simply be moved from the afternoon GED class to the morning GED class to

reduce conflict. A couple weeks later, Mr. Stokes was moved to the morning GED

class, as he requested. Head Supervisor Saddelberg is not a defendant here, and

even if he were, these allegations don’t demonstrate deliberate indifference to Mr.

Stokes’s suffering.

      The last week in January of 2019 was brutally cold in Indiana. Mr. Stokes

was told that the heating system had only two working coils. His cell was very

cold, and, while staff members were checking the temperature of the cells, they

measured the temperature only near the floor where the heating pipes are

located. Mr. Stokes says he would wake up with numb limbs because of the cold,

go to the bathroom, and sit in the shower where the heat worked better. On

January 29, 2019, Sgt. Flairalty found him there and told him that he was had

to stay in his rack after lights out. Mr. Stokes explained that he was filling out a

request for blankets because he was so cold. She said that there were no

exceptions and sent him back to his bunk. These allegations don’t support an

inference that Sgt. Flairalty was deliberately indifferent to Mr. Stokes’s serious

medical needs.

      At some point, Mr. Stokes filed an informal grievance about something (it

is unclear what the grievance was about or when it was filed). Mr. Stokes later

asked Sgt. Franklin to check the temperature in his cell. She “went off” on Mr.

Stokes and put him in a hold. Mr. Stokes told her he had already written her up



                                         7
“for the same well being and life or death M.O. she was using again.” (ECF 1 at

8.) She became angrier, and she said she was going to write Mr. Stokes up. He

countered by telling Sgt. Franklin that a write up would be retaliation. It isn’t

clear whether Mr. Stokes was written up, but at some point in the grievance

process, Mr. Stokes provided Sgt. Franklin with evidence of how he suffered due

to her actions. Rather than responding with remorse for his suffering, she

responded by calling him a liar. But Mr. Stokes has no constitutional right to

access the grievance process, much less a satisfactory outcome. See Grieveson

v. Anderson, 538 F.3d 763, 770 (7th Cir. 2008) (noting that there is not a

Fourteenth Amendment substantive due-process right to an inmate grievance

procedure).

      On February 1, 2019, signs were posted indicated that inmates could only

take showers between six and nine p.m. Three days later, inmates were told that

the water had been shut off and they could not use water to wash their hands

or flush the toilets until further notice because a large amount of snow was

melting and filling the sewer drains and causing sewage backups. Mr. Stokes

doesn’t say how long these limitations were in effect. He also does not indicate

that any of the defendants he named in his complaint were responsible for

causing the situation or implementing the policy. Accordingly, this does not state

a claim on which relief can be granted.

      Mr. Stokes claims that he has had difficulty getting appointments to the

law library. To establish a violation of the right to access the courts, an inmate

must show that unjustified acts or conditions (by defendants acting under color



                                          8
of law) hindered the inmate’s efforts to pursue a non-frivolous legal claim, Nance

v. Vieregge, 147 F.3d 591, 590 (7th Cir. 1998), and that actual harm resulted.

Lewis v. Casey, 518 U.S. 343, 351 (1996). In other words, “the mere denial of

access to a prison law library or to other legal materials is not itself a violation

of a prisoner’s rights; his right is to access the courts,” and only if the defendants’

conduct prejudices a potentially meritorious legal claim has the right been

infringed. Marshall v. Knight, 445 F.3d 965, 968 (7th Cir. 2006). Mr. Stokes

hasn’t adequately alleged that he was denied access to the courts. While Mr.

Stokes views the restrictions on his law library access as a form of retaliation,

he doesn’t indicate which of the defendants here is responsible for his difficulty

accessing the law library. Furthermore, this is not the type of deprivation that

would likely deter First Amendment activity in the future. Accordingly, Mr.

Stokes hasn’t stated a claim based on denial of access to the courts or retaliation

by depriving him of law library access.

      Mr. Stokes also includes allegations about his teacher, Mr. Edialberg. Mr.

Edialberg hasn’t been named as a defendant here, so the allegations about him

won’t be addressed further.

      Lastly, to the extent that Mr. Stokes is seeking his immediately release

from custody, that isn’t relief that is available to him in an action brought under

42 U.S.C. 1983. See Heck v. Humphrey, 512 U.S. 477, 481 (1994) (“[H]abeas

corpus is the exclusive remedy for a state prisoner who challenges the fact or

duration of his confinement . . ..”).




                                          9
      While the complaint doesn’t state a claim on which relief can be

granted, the      court    will     give        Mr.   Stokes a   chance    to try

again. Luevano v. WalMart Stores, Inc., 722 F.3d 1014, 1022-23, 1025 (7th Cir.

2013); Loubser v. Thacker, 440 F.3d 439, 443 (7th Cir. 2006). In the amended

complaint, he should explain in his own words what happened, when it

happened, where it happened, who was involved, and how he was personally

injured, providing as much detail as possible. His current complaint names both

a Ms. Hart and a Mr. Hart as defendants, but the body of his complaint appears

to refer to only one defendant Hart – referred to in the body of the complaint as

Officer Hart or C.O. Heart. If Mr. Stokes amends his complaint, he should be

careful to be clear about which defendant he is referring to each time he

mentions that defendant in the amended complaint.

      For these reasons, the court:

               (1) DIRECTS the clerk to place this cause number on a blank

      Prisoner Complaint (INND Rev. 8/16) and send it to Samuel Walter Stokes;

               (2) GRANTS Samuel Walter Stokes until May 13, 2018, to file an

      amended complaint on that form.

      If Mr. Stokes doesn’t respond by that deadline, this case will be dismissed

without further notice pursuant to 28 U.S.C. § 1915A because the current

complaint does not state a claim.

      SO ORDERED on April 12, 2019

                                                s/ Robert L. Miller, Jr.
                                                JUDGE
                                                UNITED STATES DISTRICT COURT



                                           10
